—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered September 25, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Contrary to defendant’s contention, the radio run stating that a light-skinned black male wearing a red sweatsuit, accompanied by another male wearing a black and white jacket, had a gun at a specified intersection afforded the police at least the common law right to inquire of defendant (see, People v Be Bour, 40 NY2d 210). Defendant’s flight before the officers questioned him justified pursuit in the circumstances of this case (see, People v Bora, 83 NY2d 531).
Finally, inconsistent testimony from the officers on immaterial matters did not render the testimony as a whole incredible as a matter of law (see, People v Fryer, 186 AD2d 405, lv denied 81 NY2d 762). Concur—Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.